DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 07 July 2022.
Claims 1-4 and 7-16 were amended.
Claims 5, 6, 19, and 20 were cancelled.
Claims 1-4 and 7-18 are pending in this Office Action.


Response to Amendment
The objection to the drawings was addressed and is withdrawn.
The objections to claims 1-4 and 7-16 regarding minor informalities were addressed and are withdrawn.
The objections to claims 5 and 6 regarding minor informalities are moot due to cancellation of aforementioned claims
Applicant’s amendments and arguments with respect to claims 1-4 and 7-18 filed on 07 July 2022 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (U.S. 2013/0021524) and further in view of Bryczkowski et al. (U.S. 2002/0116539).
Tang and Bryczkowski were cited on the IDS filed 28 July 2021.

With respect to claim 1, Tang teaches a scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) comprising: at least one communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36) comprising at least one input (Tang, Fig. 2, element 114; page 3, paragraph 36) having a first network interface (Tang, page 3, paragraph 35), wherein the at least one input is associated with (Tang, Fig. 2, elements 112 and 114; page 3, paragraph 36) at least one data source of a plurality of data sources (Tang, Fig. 2, element 112; page 3, paragraph 36); at least one output (Tang, Fig. 1, element 110; page 3, paragraph 35) having a second network interface (Tang, Fig. 2, element 234; page 3, paragraph 38), wherein the at least one output is associated with (Tang, Fig. 1, element 110; page 3, paragraph 35) at least one data sink (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47); at least one channel interface for an inter-circuit communication channel configured to transfer data between the at least one communication circuit and at least one second communication circuit (Tang, Fig. 2, element 238; page 3, paragraph 38; Fig. 1, page 3, paragraph 35; page 4, paragraph 43); and a processing circuit (Tang, Fig. 2, element 226; page 3, paragraph 38) connected to the at least one input (Tang, Fig. 2, element 114; page 3, paragraph 36), the at least one output (Tang, Fig. 1, element 110; page 3, paragraph 35), and the at least one channel interface in a signal transmitting manner (Tang, Fig. 2, element 238; page 3, paragraph 38; Fig. 1, page 3, paragraph 35; page 4, paragraph 43), wherein the processing circuit is configured to (Tang, Fig. 2, element 226; page 3, paragraph 38): receive an input signal (Tang, Fig. 2, elements 112; page 3, paragraph 36) from the at least one input (Tang, Fig. 2, element 114; page 3, paragraph 36); and selectively transmit (Tang, Figs. 8-10, elements 870, 872, 874, 970, 972, 1070; page 4, paragraphs 44-47) the input signal to (Tang, Fig. 2, elements 112; page 3, paragraph 36) the at least one output (Tang, Fig. 1, element 110; page 3, paragraph 35) or to the at least one channel interface (Tang, Fig. 2, element 238; page 3, paragraph 38; Fig. 1, page 3, paragraph 35; page 4, paragraph 43) based on at least one preset communication parameter, wherein the at least one preset communication parameter (Tang, page 5, paragraph 56) is programmable (Tang, pages 5-6, paragraph 58) via a communication bus of (Tang, Fig. 2; page 3, paragraph 36) the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34), wherein the communication bus (Tang, Fig. 2; page 3, paragraph 36) is configured to distribute a parameter adaptation request (Tang, pages 5-6, paragraphs 56 and 58) from the at least one data sink (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47) to the at least one communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36), wherein the parameter adaptation request (Tang, pages 5-6, paragraphs 56 and 58), and wherein the at least one preset communication parameter (Tang, page 5, paragraph 56) of the at least one communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36) and/or at least one preset communication parameter of at least one second communication circuit is adapted based on the parameter adaptation request (Tang, pages 5-6, paragraphs 56 and 58).
Tang does not explicitly teach corresponding to a request of a user to receive the signals from certain ones of the plurality of data sources. 
However, Bryczkowski teaches corresponding to a request of (Bryczkowski, page 2, paragraph 24) a user to receive the signals from certain ones of the plurality of data sources (Bryczkowski, Fig. 2, element 120; page 2, paragraph 31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Bryczkowski in order to enable corresponding to a request of a user to receive the signals from certain ones of the plurality of data sources. One would be motivated to do so in order to enable the operator to compose and save numerous layouts of varying sources that can be displayed on the video walls (Bryczkowski, page 6, paragraph 5).

With respect to claim 3, the combination of Tang and Bryczkowski teaches the invention described in claim 1, including the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) wherein the communication bus (Tang, Fig. 2; page 3, paragraph 36) is configured to distribute (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47) a list of available data sources to (Tang, Fig. 2, element 112; page 3, paragraph 36) the at least one data sink (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47).

With respect to claim 4, the combination of Tang and Bryczkowski teaches the invention described in claim 1, including the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) wherein the communication bus (Tang, Fig. 2; page 3, paragraph 36) is configured to distribute (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47) a list of available data sources to (Tang, Fig. 2, element 112; page 3, paragraph 36) all data sinks Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47).

With respect to claim 7, the combination of Tang and Bryczkowski teaches the invention described in claim 1, including the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) wherein the communication bus (Tang, Fig. 2; page 3, paragraph 36) is based on a Message Queuing Telemetry Transport protocol or another messaging protocol (Tang, pages 5-6, paragraph 58).

With respect to claim 8, the combination of Tang and Bryczkowski teaches the invention described in claim 1, including the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) wherein the at least one data source (Tang, Fig. 2, element 112; page 3, paragraph 36) is immediately connected to (Tang, Fig. 2, element 112; page 3, paragraph 36) at most one communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36).

With respect to claim 9, the combination of Tang and Bryczkowski teaches the invention described in claim 1, including the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) wherein the at least one preset communication parameter (Tang, page 5, paragraph 56) comprises at least one of the following parameters: a communication protocol, a data rate, a sample rate, a resolution (Tang, Fig. 11; page 6, paragraph 62), and/or a data compression.

With respect to claim 10, the combination of Tang and Bryczkowski teaches the invention described in claim 1, including the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) further comprising at least two communication circuits, wherein the at least two communication circuits (Tang, Fig. 1, elements 102; page 3, paragraph 34) are interconnected via their channel interfaces for the inter-circuit communication channel (Tang, Fig. 2, element 238; page 3, paragraph 38; Fig. 1, page 3, paragraph 35; page 4, paragraph 43).

With respect to claim 11, the combination of Tang and Bryczkowski teaches the invention described in claim 10, including the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) wherein a first communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36) of the at least two communication circuits (Tang, Fig. 1, elements 102; page 3, paragraph 34) is connected to at least a first data sink (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47) via the output of (Tang, Fig. 1, element 110; page 3, paragraph 35) the first communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36), and wherein a second communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36) of the at least two communication circuits (Tang, Fig. 1, elements 102; page 3, paragraph 34) is connected to at least a second data sink (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47) via the output of (Tang, Fig. 1, element 110; page 3, paragraph 35) the second communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36), wherein the first data sink and the second data sink are different from each other (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47).

With respect to claim 12, the combination of Tang and Bryczkowski teaches the invention described in claim 10, including the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) wherein the processing circuits (Tang, Fig. 2, element 226; page 3, paragraph 38) of the respective communication circuits (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36) are configured to communicate with each other (Tang, page 3, paragraphs 35).

With respect to claim 13, the combination of Tang and Bryczkowski teaches the invention described in claim 1, including the scalable multiviewer system wherein the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) controls the communication circuits (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36) without a central control circuit (Tang, pages 5-6, paragraph 58).

With respect to claim 14, the combination of Tang and Bryczkowski teaches the invention described in claim 1, including the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) wherein the scalable multiviewer system is configured such that the at least one preset communication parameter (Tang, page 5, paragraph 56) is programmable (Tang, pages 5-6, paragraph 58) via the output (Tang, Fig. 1, element 110; page 3, paragraph 35) by the communication bus of (Tang, Fig. 2; page 3, paragraph 36) the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34).

With respect to claim 15, the combination of Tang and Bryczkowski teaches the invention described in claim 1, including the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) wherein the scalable multiviewer system comprises a client-side device (Bryczkowski, Fig. 4; page 6, paragraph 85) connected with the output (Bryczkowski, page 6, paragraph 86), wherein the client-side device comprises a user interface via which (Bryczkowski, Fig. 4; page 6, paragraph 85) the at least one preset communication parameter (Tang, page 5, paragraph 56) is set to direct the input signal in a defined manner (Bryczkowski, page 6, paragraph 86). 

With respect to claim 16, Tang teaches a method for distributing data from at least one data source of a plurality of data sources (Tang, Fig. 2, element 112; page 3, paragraph 36) to several data sinks (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47) via a scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34), wherein the method comprises: receiving an input signal (Tang, Fig. 2, elements 112; page 3, paragraph 36) from the at least one data source (Tang, Fig. 2, elements 112 and 14; page 3, paragraph 36) via a first communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36); and selectively transmitting (Tang, Figs. 8-10, elements 870, 872, 874, 970, 972, 1070; page 4, paragraphs 44-47) said input signal directly to (Tang, Fig. 2, elements 112; page 3, paragraph 36) at least one of the data sinks (Tang, Fig. 1, element 110; page 3, paragraph 35) or to at least a second communication circuit (Tang, Fig. 2, element 238; page 3, paragraph 38; Fig. 1, page 3, paragraph 35; page 4, paragraph 43) based on at least one preset communication parameter, wherein the at least one preset communication parameter (Tang, page 5, paragraph 56) is programmable (Tang, pages 5-6, paragraph 58) via a communication bus of (Tang, Fig. 2; page 3, paragraph 36) the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34), wherein a parameter adaptation request (Tang, pages 5-6, paragraphs 56 and 58) is distributed from at least one of the data sinks (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47) to the first (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36) and second communication circuits (Tang, Fig. 2, element 238; page 3, paragraph 38; Fig. 1, page 3, paragraph 35; page 4, paragraph 43) via the communication bus (Tang, Fig. 2; page 3, paragraph 36), wherein the parameter adaptation request (Tang, pages 5-6, paragraphs 56 and 58), and wherein the at least one preset communication parameter (Tang, page 5, paragraph 56) of the second communication circuit (Tang, Fig. 2, element 238; page 3, paragraph 38; Fig. 1, page 3, paragraph 35; page 4, paragraph 43) is adapted based on the parameter adaptation request (Tang, pages 5-6, paragraphs 56 and 58).
Tang does not explicitly teach corresponding to a request of a user to receive the signals from certain ones of the plurality of data sources. 
However, Bryczkowski teaches corresponding to a request of (Bryczkowski, page 2, paragraph 24) a user to receive the signals from certain ones of the plurality of data sources (Bryczkowski, Fig. 2, element 120; page 2, paragraph 31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Bryczkowski in order to enable corresponding to a request of a user to receive the signals from certain ones of the plurality of data sources. One would be motivated to do so in order to enable the operator to compose and save numerous layouts of varying sources that can be displayed on the video walls (Bryczkowski, page 6, paragraph 5).

Claims 17 and 18 do not teach or define any new limitations above claims 3-6 and therefore are rejected for similar reasons.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Bryczkowski and further in view of Duman et al. (WO 2017/059906 A1).

With respect to claim 2, Tang teaches the invention described in claim 1, including a scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34) comprising: at least one communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36) comprising at least one input (Tang, Fig. 2, element 114; page 3, paragraph 36) having a first network interface (Tang, page 3, paragraph 35), wherein the at least one input is associated with (Tang, Fig. 2, elements 112 and 114; page 3, paragraph 36) at least one data source of a plurality of data sources (Tang, Fig. 2, element 112; page 3, paragraph 36); at least one output (Tang, Fig. 1, element 110; page 3, paragraph 35) having a second network interface (Tang, Fig. 2, element 234; page 3, paragraph 38), wherein the at least one output is associated with (Tang, Fig. 1, element 110; page 3, paragraph 35) at least one data sink (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47); at least one channel interface for an inter-circuit communication channel configured to transfer data between the at least one communication circuit and at least one second communication circuit (Tang, Fig. 2, element 238; page 3, paragraph 38; Fig. 1, page 3, paragraph 35; page 4, paragraph 43); and a processing circuit (Tang, Fig. 2, element 226; page 3, paragraph 38) connected to the at least one input (Tang, Fig. 2, element 114; page 3, paragraph 36), the at least one output (Tang, Fig. 1, element 110; page 3, paragraph 35), and the at least one channel interface in a signal transmitting manner (Tang, Fig. 2, element 238; page 3, paragraph 38; Fig. 1, page 3, paragraph 35; page 4, paragraph 43), wherein the processing circuit is configured to (Tang, Fig. 2, element 226; page 3, paragraph 38): receive an input signal (Tang, Fig. 2, elements 112; page 3, paragraph 36) from the at least one input (Tang, Fig. 2, element 114; page 3, paragraph 36); and selectively transmit (Tang, Figs. 8-10, elements 870, 872, 874, 970, 972, 1070; page 4, paragraphs 44-47) the input signal to (Tang, Fig. 2, elements 112; page 3, paragraph 36) the at least one output (Tang, Fig. 1, element 110; page 3, paragraph 35) or to the at least one channel interface (Tang, Fig. 2, element 238; page 3, paragraph 38; Fig. 1, page 3, paragraph 35; page 4, paragraph 43) based on at least one preset communication parameter, wherein the at least one preset communication parameter (Tang, page 5, paragraph 56) is programmable (Tang, pages 5-6, paragraph 58) via a communication bus of (Tang, Fig. 2; page 3, paragraph 36) the scalable multiviewer system (Tang, Fig. 1, element 100; page 3, paragraphs 33-34), wherein the communication bus (Tang, Fig. 2; page 3, paragraph 36) is configured to distribute a parameter adaptation request (Tang, pages 5-6, paragraphs 56 and 58) from the at least one data sink (Tang, Figs. 7-10, elements 770, 772, 774, 870, 872, 874, 970, 972, 1070; page 4, paragraphs 43-47) to the at least one communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36), wherein the parameter adaptation request (Tang, pages 5-6, paragraphs 56 and 58), and wherein the at least one preset communication parameter (Tang, page 5, paragraph 56) of the at least one communication circuit (Tang, Fig. 1, elements 102 and Fig. 2, element 102; page 3, paragraphs 35-36) and/or at least one preset communication parameter of at least one second communication circuit is adapted based on the parameter adaptation request (Tang, pages 5-6, paragraphs 56 and 58).
Tang does not explicitly teach corresponding to a request of a user to receive the signals from certain ones of the plurality of data sources. 
However, Bryczkowski teaches corresponding to a request of (Bryczkowski, page 2, paragraph 24) a user to receive the signals from certain ones of the plurality of data sources (Bryczkowski, Fig. 2, element 120; page 2, paragraph 31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Bryczkowski in order to enable corresponding to a request of a user to receive the signals from certain ones of the plurality of data sources. One would be motivated to do so in order to enable the operator to compose and save numerous layouts of varying sources that can be displayed on the video walls (Bryczkowski, page 6, paragraph 5).
The combination of Tang and Bryczkowski does not explicitly teach the use of a network interface card. 
However, Duman teaches at least one network interface card, wherein the at least one network interface card (Duman, pages 8-9, paragraph 43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and Bryczkowski in view of Duman in order to enable the use of a network interface card. One would be motivated to do so in order to enable the use of video walls, which are basically preferred due to their capability to generate a very large screen whose tile layout can be customized by which a greater screen area and greater pixel density per unit cost can be achieved, which is advantageous due to manufacturing costs of single screens allowing an unusual resolution when combined (Duman, page 1, paragraph 3).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 15, 2022